Case: 21-40534      Document: 00516424222         Page: 1     Date Filed: 08/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 21-40534                     August 8, 2022
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   William Randall Brannan,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:19-CR-77-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          A jury convicted William Randall Brannan of being a felon in
   possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) and punishable
   under 18 U.S.C. § 924(a)(2), (count one); brandishing, discharging, and
   using a firearm during and in relation to a drug trafficking crime, in violation


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40534      Document: 00516424222          Page: 2   Date Filed: 08/08/2022




                                    No. 21-40534


   of § 924(c), (count two); and possessing a firearm in furtherance of a drug
   trafficking crime, also in violation of § 924(c) (count three).       Brannan
   appeals, arguing that the evidence was insufficient to prove that he possessed
   a firearm in the Eastern District of Texas and that he possessed
   methamphetamine with intent to distribute.
          When the defendant has preserved a challenge to the sufficiency of
   the evidence by moving for a judgment of acquittal at trial, we review the
   issue de novo. See United States v. Garcia-Gonzalez, 714 F.3d 306, 313 (5th
   Cir. 2013). In order to preserve a challenge to venue, the defendant’s motion
   must be sufficient to alert the district court and the Government that venue
   is being challenged. See United States v. Kiekow, 872 F.3d 236, 243 n.3 (5th
   Cir. 2017). Venue need only be proven by a preponderance of the evidence.
   See United States v. Romans, 823 F.3d 299, 309 (5th Cir. 2016).
          Because Brannan did not specifically challenge venue in his motions
   for judgments of acquittal, we review his challenge to the sufficiency of the
   evidence to prove proper venue for plain error, meaning that Brannan must
   show a clear and obvious error that affected his substantial rights. United
   States v. Smith, 878 F.3d 498, 502-03 (5th Cir. 2017). For insufficient
   evidence to rise to the level of plain error, there must have been a “manifest
   miscarriage of justice.” United States v. Phillips, 477 F.3d 215, 219 (5th Cir.
   2007) (internal quotations marks and citation omitted).
          As to counts one and two, the evidence showed that Brannan visited
   the home of Jeremiah and Christian Woolard in the Eastern District of Texas
   and provided the Woolards with methamphetamine. According to the
   Woolards’ testimony and Brannan’s police interview, he brandished and
   discharged a firearm on this occasion. Further, as to count three, the jury, in
   considering all the evidence presented, reasonably could have inferred that
   Brannan possessed the firearm in furtherance of a drug trafficking crime in




                                         2
Case: 21-40534      Document: 00516424222          Page: 3    Date Filed: 08/08/2022




                                    No. 21-40534


   the Eastern District of Texas in mid-January 2019. Accordingly, he has not
   shown error, much less a manifest miscarriage of justice. See Phillips, 477
   F.3d at 219.
          Next, Brannan argues that the evidence was insufficient to support his
   § 924(c) convictions because there was no proof that he intended to
   distribute the methamphetamine he possessed. He preserved this claim, and
   our review is de novo. See United States v. Brown, 727 F.3d 329, 335 (5th Cir.
   2013). Accordingly, we must determine whether “after viewing the evidence
   and all reasonable inferences in the light most favorable to the [Government],
   any rational trier of fact could have found the essential elements of the crime
   beyond a reasonable doubt.” United States v. Vargas-Ocampo, 747 F.3d 299,
   301 (5th Cir. 2014) (en banc).
          The Woolards testified that Brannan asked them to sell
   methamphetamine for him and that he discharged the firearm at their house
   after they used methamphetamine that he provided. Jeremiah testified that
   he gave Brannan a gun in exchange for methamphetamine and $350. Text
   messages from the Woolards’ phones corroborated their statements. In his
   interview with investigators, Brannan confirmed the Woolards’ statements
   and admitted that he purchased and sold methamphetamine and brought a
   firearm with him while selling drugs.           Further, at trial, federal law
   enforcement agents testified that drug dealers often used firearms and that
   the items found in Brannan’s car and in a plastic bin labeled with Brannan’s
   nickname in the Woolards’ house, including baggies, scales, and other
   paraphernalia, were indicative of drug trafficking. See also United States v.
   Munoz, 957 F.2d 171, 174 (5th Cir. 1992). Viewing this evidence in a light
   favorable to the verdict, a reasonable trier of fact could have found the
   elements of the § 924(c) offenses beyond a reasonable doubt. See Vargas-
   Ocampo, 747 F.3d at 301.




                                         3
Case: 21-40534   Document: 00516424222      Page: 4   Date Filed: 08/08/2022




                             No. 21-40534


         AFFIRMED.




                                  4